DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4,12 is/are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Rector et al (2015/0338053).

Regarding claim 1, Rector discloses  a frame body having an accommodating space(10); at least one fixing mechanism disposed on the frame body(28,392), wherein the fixing mechanism has a side surface, a top surface and a groove, and the groove extends from the side surface to the top surface, wherein the groove has a first end and a second end(28, fig. 23), and the first end is located on the side surface, and second end is located on the top surface(fig 23); at least one light guide plate disposed in the accommodating space(12); at least one light source disposed adjacent 

Regarding claim 4, a limiting block is disposed on the at least one end of the suspension member; and a width of the first end of the groove is greater than a width of the limiting block, and a width of the second end of the groove is smaller than the width of the limiting block (398).

Regarding claim 12, the electrical connecting assembly of an endmost one of the lamps is connected to an external power source (88); and the electrical connecting assembly of each of the rest of the lamps is connected to the electrical connecting assembly of its adjacent lamp so as to form a connection with the endmost one of the lamps (para. 0140).
Allowable Subject Matter
Claims 13-16 are allowed.
Claim 2,3,5-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art cited of record does not anticipate individually or teach in combination the limitations of claims 2, 3, 5-11 and 13-16.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references disclose lamp systems with suspension means and lighting with modifiers and means to connect to other lamps. Ju et al, Gomez Martinez et al and Ledewig et al, 
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANABEL TON whose telephone number is (571)272-2382.  The examiner can normally be reached on Monday -Friday 9:00pm -6:00pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/ANABEL TON/Primary Examiner, Art Unit 2875